Title: To George Washington from Jean Savary de Valcoulon, 19 March 1795
From: Savary de Valcoulon, Jean
To: Washington, George


        
          Excellency
          Philadelphia 19th march 1795
        
        In order to conciliate your paternal intentions for the Welfare of the people at large, essentially of that reccomandable class of poor farmers, and your private interests, I have framed the

present scheme for your properties on the Ohio river, at my best to meet your approbation.
        Although the pretention of your Excellency of one guinea by acre appear not excessively dear, considering the soil in general & the situation of those tracts; nevertheless now, and may be, for some years to come, it will be difficult, I believe, to sell at that price of 35/. The Western country and the lands in Pensilv. and Newyork to dispose of, offers a field so extensive to the Speculation, that it is not possible to foresee yet the time when the lands on Ohio river will take a proportionate value to their quality; Then in such circonstances, it appears convenient to give a real value to those tracts of land, instead of an ideal one, that they have now for speculation, and also to anticipate the sooner possible that real value, by some scheme, reuniting the public good with the private interest.
        The respective distance from one to another of those tracts of land at the mouth of little Kanhawa, at that of Sandy creek, and at that of mill creek, admit the convenient project of settlement of a town on two of them and on the spot the most eligible after further examen; one at the mouth of little Kanhawa and the other at the mouth of Mill creek, or Sandy creek as the situation will admit more convenient.
        I will expose candidly my ideas to your Excellency as if all your possessions on the Ohio river were my own property and although I mention only those two tracts, it is certain that the others will take a proportionate value, according to their proximity of the said projected settlements.
        At the mouth of the little Kanhawa on the spot of acres 2314—I will laid out 500 acres, of which about 65 acres will be reserved for streets publick buildings &ca. it will remain acres 435 making 870 Lots of half an acre. I would offer to the publick, for one year since the publication of the present project and for 18 months for Europ, each lot at about 3. 4 or 5 Pounds cash, or rather for the best convenience of the acquerors, under an yearly rent of 6. 8 or 10 shellings.
        In order to prevent all sorts of objections against that mode of sale by rent, I think it essential to leave to the acquerors the faculty to redeem it, at the rate of 6 percent, by advertising the seller six months before. But as that convenience to the acquerors, to buy under redeemable rent must be paid, it appears just, in compensation, to establish now the rent higher than the

cash price the lot would be estimated; the proportion of 6. 8. or 10 shellings rent, has appeared to me reasonable, to represent a principal of 3. 4. or 5 pounds cash, or the rent in product which will be not subjected to the depreciation of money.
        As few persons would be incited to come establish themselve there, with the expectation alone of a town lot, I think that the settlers must have, the right of preemption to buy (in a term fixed) one out lot of two acres each at the same price of 6. 8. or 10 shellings rent by acre. such acquerors and settlers, must have also the chance to buy some tracts of farming land, being a general and convenient ambition, which must be gratified by the proprietors of large tracts to fix the settlers, and as to mine at the proximite of the settlements, I am determined to make good composition as to the price, as well to the form and term of payment, to engage & fix the honest first farmers; and I would follow the orders of your Excellency if you honour me with, for the disposition of your adjoining lands.
        The acquerors will be bound to build a house for themselves in the term of one year and to help the raising of a block house; and to plant at least 50 fruit trees in their out lots in the term of 3 years.
        The Streets will be broad enough to prevent as much as possible the communication of fire in case of accident.
        
          Calculation
          
            
            
            Virga
            Dollar
          
          
            870. town lots of half an acre, estimated at the lowest rent
            of 6/.
             870
          
          
            870. out lots of two acres, make 1740. acres
            at 6/.
            1740
          
          
            
            
            Dollr
            2610
          
        
        
          
            Na B.
             500. acres for lots Streets &Ca.
            
            
          
          
            
            1740. do—out lots
            
            
          
          
            remain
              74. do at the disposition of the proprietor
            
            
          
          
            
            2314. acres
            
            
          
        
        
          
            The other town at the mouth of Sandy, or Mill creek. of
            
          
          
            the 2448. acres at Sandy creek, if choosen, 400. acres will
            
          
          
            be laid out for the town, leaving 50 acres for Streets &Ca
            
          
          
            it remains 350 acres, make 700. town lots of half an acre
            
          
          
            the price will be little inferior to that above; and Supposed
            
          
          
            4/ rent
            466⅔
          
          
            1400. acres in out lots of 2 acres the Acre 4/
             966⅓
          
          
            yearly total rent D[oll]ar
            4043
          
        
          
          
        
            Na B.
           400  acres for lots & Streets
            
            
          
          
            
            1400  do in out lots
            
            
          
          
            remain
             648  do at the disposition of the proprietor
            
            
          
          
            
            2448  acres
            
            
          
          
            if the Spot at the mouth of mill creek is preferred for town the calculation will be the same as that of Sandy creek
          
          
            700.
            Town lots of half acre
            make 350. acres
          
          
            700.
            out lots of two acres
            1400.     
          
          
            
            Streets &Ca.
            50.     
          
          
            it will remain at the disposition of the proprietor
            2595 acres
          
          
            
            
            4395 acres
          
        
        As it will remains some apprehensions of the indian depredations, till at least the reddition of the posts by the british nation, it would appears essential, in order to encourage and protect that infant settlement, to establish a Station of a little armed force. The place would be choosen with intelligence to operate the greatest general advantage, having regard to those already established to the Muskingum & Gallipolis.
        I will follow that business of settlement of towns with zeale and inclination, for the account of your Excellency, (with no Other compensation than the expenses resulting, of which I expose a very Sketch calculation) or for my own account, Joining with Mister Robt Morris; in both cases the conditions to publick acquerors will be the same. and in order to prevent, as much as possible, the bad effect of speculation in that patriotick project the price settled now, will be subjected to no variation for 12 months since the publication in America and 18 months for Europ, and the augmentation in the price, will not exceed the following year 25 per cent the said fixed price. Further no body will allowed to acquire more than two, three, or four lots as it will be agreed now.
        The mode, the rate of payment and the other clauses generally, are submitted to your Excellency for determination.
        My hopes of Settlement are not confined to the americans only, the canadians and Europeans disposed to emigrate, will compose a great part of the settlers, as well as some of my acquaintan⟨ces⟩ in my natal country. Some of my friends here will help me for the correspondance and reception of the families in the several sea ports.
        
        If your Excellency agree the project and choose me for the execution for your own account; in order to give a proof of my good opinion of the success, I offer to take a share of a fifth, a fourth, or a third part, in the two said towns and the price will be at one guinea by acre.
        If your Excellency prefer to have no trouble in the details that such undertaking will require and leave intirely the thing on my own account, I will buy cojointly with Mr Robt Morris the 900. acres laid out for the two towns at one guinea by acre, with the mentioned condition at preemption right for one year to buy the out lots at the same price, and your Excellency will make the reserve of such share, or quantity of lots the two towns as you will find it Convenient.
        In both cases, my persevering Zeale in such painfull & hazardous project, will be supported by my firm persuasion that the publick good will be intimately connected & promoted with the interest of your Excellency.
        If Lady Washington had no objection to give her own name to one of those two towns, it would be a favourable omen of Success.
        I Supplicate your Excellency to be well convinced of the Sentiments of respect and veneration that always I ha⟨ve⟩ had and with which I have the honour to be of Your Excellency The very obedient and humble servant
        
          J. Savary
        
        
          
            Sketch of calculation of the Expences
            
              
              Dollars
            
            
              2. Boats to carry people, some horses, cattles & provision
              80
            
            
              planks to build cabins, or camps, nails & tools
              150
            
            
              1 Surveyor for about 3 months at 10 pounds by month
              100
            
            
              2 chains carriers & 2 hunters make 4 Pers. at 3 Pounds each
              120
            
            
              provisions for about 10 persons for 3 months, included
             
            
            
              some of my people coming with me
              about 150
              150
            
            
              
              Total Dollar
              600
            
          
        
      